Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



TEXAS TECH UNIVERSITY and
TEXAS TECH UNIVERSITY HEALTH
SCIENCES CENTER,


                                    Appellant,

v.

NYDIA D. GILBERT,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-08-00179-CV

Appeal from
120th District Court

of El Paso County, Texas

(TC # 2007-1011)



MEMORANDUM OPINION


	Pending before the Court is Appellants' motion to dismiss the appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  The heading on Appellants' motion is "Appellants' Unopposed Motion
to Dismiss Appeal for Mootness."  However, the body of the motion requests dismissal pursuant to
Rule 42.1(a)(1), and as pointed out by Appellee, the motion itself does not request dismissal due to
mootness nor does it describe the events rendering the appeal moot.  We therefore construe
Appellants' motion as being a motion to dismiss pursuant to Rule 42.1(a)(1) but not on the ground
of mootness.  With that understanding, we grant the motion and dismiss the appeal.  Costs are taxed
against Appellant.  See Tex.R.App.P. 42.1(d).

September 24, 2008					 
							ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating